Citation Nr: 0806183	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for 
pseudofolliculitis barbae.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In May 2006 the Board denied the veteran's claims for service 
connection for a psychiatric disorder, a skin disorder, and a 
foot disorder.  This decision remanded the veteran's 
pseudofolliculitis barbae and back disorder claims because 
the veteran had not been provided proper notice with regards 
to the duty to notify and assist and because he had been 
provided the incorrect version of 38 C.F.R. § 3.156.  The 
Board notes that the veteran has now been provided the 
correct version of 38 C.F.R. § 3.156, by way of a September 
2007 supplemental statement of the case.  As explained below, 
the veteran has also been provided the required notice of the 
VA duty to notify and assist by way of letters dated in May 
and August 2006.

The issue regarding a back disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed March 1993 rating decision denied the 
veteran's request to reopen his claim for service connection 
for pseudofolliculitis barbae.

2.  The evidence submitted since the RO's March 1993 rating 
decision is cumulative and redundant and is not so 
significant that it must be considered in order to fairly 
decide the veteran's pseudofolliculitis barbae claim.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for pseudofolliculitis barbae.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which bears directly and 
substantially under the specific matter under consideration; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened; which, by itself or when 
considered with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 
(The Board notes that 38 C.F.R. § 3.156 was revised August 
29, 2001; however, the revised version was promulgated after 
the appellant filed his claim to reopen on August 10, 2001, 
and as such, the "old" version then in effect and cited above 
applies.)

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the whole record, after ensuring that 
the duty to assist has been fulfilled.  To reopen a 
previously denied, final claim, new evidence must be 
material.  If it is not, the inquiry ends and the claim is 
not reopened.  No other standard than that articulated in the 
regulation applies to this determination.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

History and Analysis

The veteran's original claim for service connection for 
folliculitis barbae was denied in an unappealed March 1981 
rating action.  By rating action in March 1993, the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
folliculitis barbae.  The veteran did not appeal the March 
1993 decision and it became final.  38 U.S.C.A. § 7105.

As noted above, the veteran's request to reopen his 
folliculitis barbae claim was received by the RO on August 
10, 2001, and therefore the law in effect prior to August 29, 
2001, which was cited above, will be used with respect to his 
claim.  

The evidence of record at the time of the March 1993 final 
rating decision included the veteran's service medical 
records, Army Reserves medical records, and private medical 
records.  The service medical records, including the December 
1971 separation examination report are silent to any 
complaints or findings related to pseudofolliculitis barbae.  
The Army Reserves medical records indicate that the veteran 
had pseudofolliculitis barbae in April 1979, June 1979, and 
April 1980.  The private medical records do not refer to a 
pseudofolliculitis barbae.

The March 1993 rating action denied the veteran's claim on 
the basis that the veteran was not shown to have 
pseudofolliculitis barbae during his period of active 
service.  

The newly submitted evidence since March 1993 includes VA 
medical treatment records dated from November 1978 to 
December 2003 and VA medical examination reports dated in 
June 1996.  A July 1985 letter from a VA physician states 
that the veteran had pseudofolliculitis barbae.  On VA skin 
examination in June 1996, the veteran reported to the 
examiner that he had had a rash on his face since the early 
1970's.  The examiner diagnosed the veteran as having 
pseudofolliculitis barbae.  While the newly submitted records 
confirm that the veteran experiences pseudofolliculitis 
barbae, none of the newly submitted medical evidence relates 
this condition to the veteran's active service, or indicates 
that the veteran first developed his chronic skin condition 
while on active duty for training (ACDUTRA).  

While the veteran asserts that he developed 
pseudofolliculitis barbae as a result of service, lay persons 
are not competent to give a medical opinion as to diagnosis 
or causation.  Therefore, the veteran's statements are not 
new and material evidence, and are insufficient to reopen the 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

As none of the newly submitted evidence has any bearing as to 
whether the veteran's current pseudofolliculitis barbae is 
related to his military service, these records are cumulative 
and redundant and are not material to the veteran's claim.  
Since new and material evidence has not been submitted since 
the March 1993 RO decision, reopening of the claim for 
service connection for pseudofolliculitis barbae is not 
warranted.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The veteran was given notice of the type of evidence 
necessary to establish disability ratings or effective dates 
by letters dated in May and August 2006.  Moreover, as 
explained above, the Board has determined that reopening of 
the veteran's claim is not warranted.  Consequently, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
with regards to adequacy of notice with respect to those 
elements.

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

By letters dated in May 2006 and August 2006, the veteran was 
advised of the previous denial of service connection and the 
basis for that denial, as well as of the evidence that would 
be necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  These letters also advised that 
veteran that the RO would assist him in obtaining additional 
information and evidence; and of the responsibilities on both 
his part and VA's in developing the claim.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187; Kent, 20 Vet. App. at 10 (2006).  

The Board recognizes that the May and August 2006 notice 
letters were sent to the veteran after the adverse decision 
that was the subject of this appeal.  Nonetheless, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  Following the May and 
August 2006 notice letters, the veteran had an opportunity to 
provide evidence and argument prior to the most recent 
supplemental statement of the case in September 2007.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, Army Reserves 
medical records, private medical records and VA medical 
records.  The veteran has also been provided a VA medical 
examination.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any additional pertinent records to support 
reopening this claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for 
pseudofolliculitis barbae is denied.


REMAND

The veteran maintains that his claim for service connection 
for a back disorder should be reopened.  In March 1996, the 
veteran submitted an award letter from the Social Security 
Administration (SSA).  This letter indicates that the veteran 
was granted SSA disability benefits in part due to his back 
disability.  The award letter lists specific examination 
reports upon which the award was based.  The record reveals 
that no attempt has been made to obtain the medical records 
upon which the SSA award was based.  VA must obtain the 
veteran's Social Security records or provide verification if 
such records are unobtainable.  See 38 C.F.R. § 3.159 (c) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of all Social Security 
Administration disability benefit 
determinations for the veteran, as well as 
the records upon which the determinations 
were based.

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


